UNPUBLISHED

                       UNITED STATES COURT OF APPEALS
                           FOR THE FOURTH CIRCUIT


                                       No. 20-1734


In re: RICHARD B. MARTIN, JR.,

                     Petitioner.



                            On Petition for Writ of Mandamus.


Submitted: January 19, 2021                                       Decided: January 26, 2021


Before KING and THACKER, Circuit Judges, and SHEDD, Senior Circuit Judge.


Petition denied by unpublished per curiam opinion.


Richard B. Martin, Jr., Petitioner Pro Se.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

       Richard B. Martin, Jr., petitions for a writ of mandamus seeking an order directing

the State of Maryland to recall a bench warrant issued for his arrest, to reverse his criminal

conviction, and to dismiss the criminal proceeding against him with prejudice. We

conclude that we lack jurisdiction to grant Martin’s requested relief.

       Mandamus relief is a drastic remedy and should be used only in extraordinary

circumstances. Cheney v. U.S. Dist. Ct., 542 U.S. 367, 380 (2004); In re Murphy-Brown,

LLC, 907 F.3d 788, 795 (4th Cir. 2018). Further, mandamus relief is available only when

the petitioner has a clear right to the relief sought. Murphy-Brown, 907 F.3d at 795. This

court does not have jurisdiction to grant mandamus relief against state courts, Gurley v.

Superior Ct. of Mecklenburg Cnty., 411 F.2d 586, 587 (4th Cir. 1969) (per curiam), or to

review final state court orders, D.C. Ct. of Appeals v. Feldman, 460 U.S. 462, 482 (1983).

       Martin has not identified any respondent over which we may exercise jurisdiction,

and our review reveals that we lack authority to grant the relief Martin seeks. See Fed. R.

App. P. 21(a)(1), (b)(1); see also Clark v. Cartledge, 829 F.3d 303, 305 (4th Cir. 2016)

(noting our obligation to address jurisdiction sua sponte). Accordingly, we deny Martin’s

original and amended petitions for writ of mandamus. We deny Martin’s motions to seal,

to strike, and to file ex parte. We deny as moot Martin’s motions seeking service by the

U.S. Marshals Service. We dispense with oral argument because the facts and legal

contentions are adequately presented in the materials before this court and argument would

not aid the decisional process.

                                                                         PETITION DENIED

                                              2